The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, 15-23, 25, 27-33, 35, and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brimijoin, II et al. (US 2020/0359158).
	Regarding claims 1, 11, 21, and 31, Brimijoin discloses a system and method (see figures 1-4) for selecting a particular audio source (e.g., audio source/device worn by user 405B, for example) from among a plurality of audio sources (see figure 4, for example), comprising:  a wireless transceiver 230 adapted to communicate with devices within a listening area (note:  each headset device worn by a user includes a wireless transceiver adapted to communicate with other headset devices within a listening area); a plurality of audio sources located within the listening area (e.g., audio sources/devices worn by users 405A, 405B, 405C, 405D, for example), wherein each audio source produces an independent audio output and is adapted to transmit information indicative of its location within the listening area to the wireless transceiver 230 (see para. 0080, regarding “the data transmitted and received by the transceiver 230 comprise metadata corresponding to transmitted/received audio data.  The metadata may indicate … information from which a position of the user may be derived.  For example, the metadata may include current position information of the user (e.g., as determined by a position sensor on the headset of the user)”); a switching fabric, connected to the audio output of each of the plurality of devices and adapted to select one of the connected audio outputs (see para. 0095, regarding “the signal manipulation circuit 320 [of a headset 410 of a user 405A, for example] is configured receive one or more audio signals received via the transceiver 230, each corresponding to an audio system of another user [e.g., users 405B, 405C, 405D]…, and manipulate the signal to generate audio data to be presented the user [e.g., user 405A], based upon relative positions of the other audio systems to the user”); a sensor 310/315 adapted to produce signals inactive of a user’s position and line-of sight within the listening area (see para. 0066) and to transmit information indicative of such to the wireless transceiver (note:  position information of each user is transmitted to other users via wireless transceivers 230; see para. 0080); and at least one processor adapted to:  collect and transmit information indicative of the location of each of the plurality of audio sources within the listening area, based at least in part upon signals received from the sensor (see para. 0080); determine, based upon the information indicative of the location of the audio sources and the information indicative of the user’s position and line-of-sight within the listening area, that the user’s line-of-sight is directed to a particular one of the plurality of audio devices (see fig. 4, regarding user 405A line-of-sight is directed to audio device of user 405B); and instruct the switching fabric to select the audio output from the particular audio device (see para. 0099, regarding “audio signals from sending users that the user is looking at (e.g., implying that the user is paying attention to the sending user), as determined based upon the gaze direction of the user, are positively reinforced, while audio signals from other sending users that the user is not looking at are negatively reinforced’; see fig. 4, regarding that the audio output from the audio device worn by user 405B is selected by a switching fabric to be positively reinforced, as claimed).
	Regarding claims 2, 12, 22, 23, 32, and 33, the signals indicative of the user’s position and line-of-sight, and the location of the audio sources, comprise information indicative of:  the position of the sensor within the listening area; the tilt angle of the sensor with respect to an initial orientation; and the sweep angle of the sensor with respect to an initial orientation.  See para. 0062.
	Regarding claims 3, 13, 25, and 35, the sensor comprises at least one of:  at least one accelerometer; and at least one gyroscopic sensor.  See para. 0062.
	Regarding claims 5, 15, 27, and 37, the sensor comprises at least headgear.  See figure 2.
	Regarding claims 6, 16, 28, and 38, the switching fabric comprises at least a plurality of virtual switches, as claimed.  For example, by positively reinforcing the audio signal from user 405B and negatively reinforcing the audio signals from users 405C and 405D, one is effectively switching the audio sources such that only the audio source from user 405B is output and heard by the user 405A.  See figure 4.
	Regarding claims 7, 17, 29, and 39, the at least one of the plurality of audio sources comprises at least an audio system (e.g., headset).
	Regarding claims 8 and 18, the wireless transceiver comprises at least a transceiver as claimed.  See para. 0079.
	Regarding claims 9, 19, 30, and 40, the audio reproduction system is adapted to audibly reproduce the audio output selected by the switching fabric by connected the audio output to an audio reproduction system (e.g., speakers).  
	Regarding claims 10 and 20, the audio reproduction system comprises at least a headset.  See figure 2.

Claims 4, 14, 24, 26, 34, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 each disclose an audio reproduction system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
August 26, 2022